DETAILED ACTION
	Applicant’s reply filed October 15, 2021 has been fully considered.  Claims 1, 5, 7, 11, 15, and 16 are amended, and claims 1-18 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 17 and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Barker et al. (US Pub. No. 2011/0210288).
Regarding Claim 17:  Barker et al. teaches a composite material of formula Na3V2(PO4)2F3 (Example 12, [0139]).  Barker et al. further teaches that the carbon utilized in the precursor to such a compound acts as a conducting agent in the vanadium phosphate materials 3V2(PO4)2F3 is combined with carbon as Na3V2(PO4)2F3/C.
While Barker et al. does not teach the material is produced from VPO4/C made according to claim 1, such a limitation is a product-by-process limitation.  “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (MPEP 2113).
Regarding Claim 18:  Barker et al. teaches a composite material of formula Na3V2(PO4)2F3 (Example 12, [0139]).  Barker et al. further teaches that the carbon utilized in the precursor to such a compound acts as a conducting agent in the vanadium phosphate materials produced therefrom ([0094]), therefore disclosing that the Na3V2(PO4)2F3 is combined with carbon as Na3V2(PO4)2F3/C.  
While Barker et al. does not teach the material is produced from VPO4/C made according to claim 1, such a limitation is a product-by-process limitation.  “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (MPEP 2113).
Furthermore, the lattice parameters would inherently be present as the material has the same formula and overall structure as claimed.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-5, 7-9, and 12-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guo et al. (English machine translation of CN 102774821 A).
Regarding Claims 1-4, 9, and 13:  Guo et al. teaches a method of making a VPO4/C material comprising mixing a vanadium precursor such as V2O5, phosphate precursor such as H3PO4, and a carbon donating material such as citric acid in water (aqueous solvent) ([0009]-[0010], [0016], and [0050]).  Guo et al. teaches drying the mixture at 80-100 °C to constant weight (solid) and then heating at 650-900 °C ([0010]).
Guo et al. does not teach with sufficient specificity the claimed range of 35-100 °C, the claimed range above 850 °C, or the range between 880 and 900 °C.  However, in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding Claims 5 and 7:  Guo et al. teaches the ratio of carbon donation material (carbon precursor, carboxylic acid) to vanadium is 1-10:1.
Guo et al. does not teach with sufficient specificity the claimed range of 1-2 or 0.05-2.  However, in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see MPEP 2144.05).  Furthermore, generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding Claim 8:  Claim 8 further limits the polysaccharide but does not require its presence.  Therefore, the disclosure of Guo et al. still renders obvious claim 8.
Regarding Claim 10:  Guo et al. teaches that the carbon donation material may also include glucose (compound that can function as a binder; polysaccharide derivative according to Applicant’s original specification).  
Guo et al. does not teach an embodiment comprising both citric acid and glucose.  However, at the time of the invention, a person of ordinary skill in the art would have found it prima facie obvious to combine equivalents known for the same purpose (MPEP 2144.06).
Regarding Claim 12:  Guo et al. teaches the second heating step (step iii) is for 4-10h ([0010]).
Guo et al. does not teach with sufficient specificity the claimed range of at most 8h.  However, in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see MPEP 2144.05).  Furthermore, generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
  Regarding Claim 14:  Guo et al. teaches that after drying the material is crushed (particles are formed).  
The Office recognizes that the claimed physical structure of the product are not positively taught by the reference, namely that Guo et al. does not specify that the VOP4/C contains VPO4 coated with an amorphous carbon layer.  However, the reference renders obvious all of the claimed ingredients, in the claimed amounts, process steps, and process conditions.  Furthermore, there is nothing in Applicant’s original specification to indicate that the claimed structure is the result of anything other than the claimed process steps with the claimed ingredients.  Therefore, the claimed physical structure would implicitly be achieved by the composition as claimed and rendered obvious.  If it is the Applicant’s position that this would 
Regarding Claim 15:  Guo et al. teaches utilizing the VOP4/C to make a lithium vanadium phosphate (electrochemically-active materials) ([0004] and [0012]).
Regarding Claim 16:  Guo et al. teaches utilizing the VOP4/C to make a lithium vanadium phosphate (electrochemically-active materials; anode or cathode depending on whether the resulting battery is being charged or discharged) ([0004] and [0012]).

Claims 6 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guo et al. (English machine translation of CN 102774821 A) in view of Barker et al. (US Pub. No. 2011/0210288).
Guo et al. render obvious the method of claim 1 as set forth above.
Regarding Claim 6:  Guo et al. does not teach the method comprising glycerol.  However, Barker et al. teaches methods of making vanadium phosphate/C compounds utilizing glycerol ([0052]-[0054], [0061], [0063], and [0064]).  Guo et al. and Barker et al. are analogous art because they are concerned with the same field of endeavor, namely making vanadium phosphate/C materials for forming electrode active materials. At the time of the invention, a person of ordinary skill in the art would have found it obvious to add the glycerol of Barker et al. to the mixture in the process of Guo et al. and would have been motivated to do so with a reasonable expectation of success because it prima facie obvious to combine to ingredients 
Regarding Claim 11:  Guo et al. does not teach the process wherein a polysaccharide is utilized as a carbon source and not a carboxylic acid.  However, Barker et al. teaches methods of making vanadium phosphate/C compounds utilizing starch (polysaccharide) ([0052]-[0054], [0061], and [0063]).  Guo et al. and Barker et al. are analogous art because they are concerned with the same field of endeavor, namely making vanadium phosphate/C materials for forming electrode active materials. At the time of the invention, a person of ordinary skill in the art would have found it obvious to substitute the starch of Barker et al. for the citric acid in the process of Guo et al. and would have been motivated to do so with a reasonable expectation of success because it prima facie obvious to equivalents (citric acid and starch) known for the same purpose (carbon donation for forming vanadium phosphate/C materials) (MPEP 2144.06).  As the citric acid of Guo et al. is substituted with a polysaccharide, it is no longer being utilized in the method and therefore the agar-agar binder is not required.

Response to Arguments
Applicant's arguments filed October 15, 2021 have been fully considered but they are not persuasive.
Applicant argues that the instant application makes clear that the designation of “/C” refers to a coating of carbon as used therein citing Pg. 7, Lns. 14-15.  However, while Pg. 7, Lns. 14-15 recite a particular embodiment wherein VPO4 particles are coated with an amorphous carbon layer, such a description does not define “/C” as describing only carbon coated materials.  Although the claims are interpreted in light of the specification, limitations from the specification In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicant argues that the composition of Barker et al. does not include any carbon whatsoever as Barker et al. does not mention the product containing carbon and that the carbon was driven off as CO in the reaction to form VPO4.  However, Barker et al. explicitly states that in the formation of VPO4 “excess carbon in the product helps act as a conducting agent in the vanadium phosphate electroactive materails produced therefrom” ([0094]).  Example 12 similarly utilizes a 10% mass excess of carbon in the formation of VPO4 ([0138]).
Applicant argues that none of the working examples of Guo et al. disclose the use of H3PO4 as a phosphate precursor.  However, a reference must be considered for all that it discloses and must not be limited to preferred embodiments (see MPEP 2123).  
Applicant argues Applicant has recognized a problem with using NH4H2PO4 in a reducing environment as it releases nitrous oxide which deteriorates the apparatus and reactor.  However, the difference between the prior art and the claims is not the utilization of H3PO4 as a phosphate precursor.  The disclosure of Guo et al. teaches a small number of both phosphate precursors (three) and carbon sources (it’s noted that three of the five possible carbon sources all read on a carboxylic acid as claimed) such that the combination of H3PO4 and a carboxylic acid is anticipated.  The difference between the claims and Guo et al. lies in the heating and drying temperatures as set forth in the previous action and above.  Furthermore, Applicant has not presented any evidence establishing that H3PO4 is less corrosive or harmful to apparatus/reactors than nitrous oxide under the conditions of the reaction.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER F GODENSCHWAGER whose telephone number is (571)270-3302. The examiner can normally be reached 8:30-5:00, M-F EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/PETER F GODENSCHWAGER/            Primary Examiner, Art Unit 1767                                                                                                                                                                                            	January 5, 2022